PER CURIAM.
In this combined survival and wrongful death action, plaintiff-appellant, as administrator of the Estate of Herman A. Nause, deceased, appeals the dismissal of its count for punitive damages. We reverse.
After this case was orally argued before us our Supreme Court handed down its consolidated decisions in Martin v. United Security Services, Inc. and Mobley v. American Bankers Insurance Company of Florida.1 The court there held that the new wrongful death act, i. e., § 768.16 et seq., F.S.1973, did not eliminate the right to claim punitive damages in actions brought thereunder.2 The trial court’s order to the contrary herein is therefore in error.
*217In view whereof, the order appealed from should he, and it is hereby, reversed; and the cause is remanded for further proceedings not inconsistent herewith.
McNULTY, C. J., and HOBSON and GRIMES, JJ., concur.

. (Fla.1975) 314 So.2d 765.


. See Atlas Properties, Inc. v. Didich (Fla.1969), 226 So.2d 684.